Citation Nr: 0834749	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-00 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability, to include as secondary to service-
connected overuse syndrome of the left knee and hip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to May 
1970 and from June 1970 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, reopening the veteran's claim of service 
connection for a low back condition, but denying service 
connection for this disorder.  

Irrespective of the RO's actions, the Board must, on a de 
novo basis decide whether the veteran has submitted new and 
material evidence, defined below, to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran requested and was afforded a Travel Board hearing 
at the Montgomery, Alabama RO before the undersigned 
Veteran's Law Judge in August 2008.  A written transcript of 
this hearing was prepared, and VA has incorporated a copy of 
this transcript with the record.  


FINDINGS OF FACT

1.  The RO's March 1998 decision denying the veteran's claim 
of service connection for a low back disorder was not 
appealed, and is therefore final.  

2.  Evidence received since the March 1998 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a low back 
disability and does not raise a reasonable possibility of 
substantiating the claim.
 

CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying service connection 
for the veteran's low back disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2007).

2.  New and material evidence having not been received, and 
the veteran's claim of entitlement to service connection for 
a low back disability remains closed.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
May 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Specifically, the veteran was informed 
that his claim was previously denied for lack of evidence 
showing that the veteran's low back disorder was incurred in 
or aggravated by active military service.  Consequently, the 
Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records, as well as the records of the veteran's 
outpatient treatment with VA.  Significantly, the veteran 
informed VA in a May 2004 letter that all of the evidence 
relevant to his claim could be obtained from the RO.  VA has 
obtained all of these records.  

The Board recognizes that the veteran was not afforded VA 
examination in this case.  However, VA is not required to 
provide an examination in this case.  According to 38 C.F.R. 
§ 3.159(c)(4)(iii), paragraph 3.159(c)(4)(i) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  The Court has 
interpreted this to mean that VA is not required to provide 
examination or opinions to a claimant who attempts to reopen 
a finally adjudicated claim until new and material evidence 
has been submitted.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 
2003).  Therefore, since the Board has concluded that the 
veteran failed to submit new and material evidence in this 
case, no further discussion is required relating to VA's duty 
to provide an examination.  

As such, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Facts and Regulations

In March 2005, the RO reopened and denied the claim of 
service connection for a low back disorder.  As noted above, 
irrespective of the RO's actions, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for a low back 
disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Analysis 

The veteran was denied service connection for a low back 
disorder, to include as secondary to the veteran's service-
connected overuse syndrome of the left knee and the left hip, 
in a March 1998 rating decision.  The RO noted that there was 
contemporaneous evidence of record indicating complaints of 
low back problems, but found the evidence failed to indicate 
that a low back disorder was related to either the veteran's 
military service or to his service-connected overuse 
syndrome.  Therefore, for the evidence to be material in this 
case, it must address this unestablished fact.  

That said, none of the evidence submitted by the veteran 
since the March 1998 rating decision addresses this 
evidentiary deficiency.  Medical records from October 1999 
indicate that the veteran had surgery on his cervical spine 
in 1991.  This evidence was previously available to the RO, 
contained in the report of a December 1996 VA examination.  
There is also evidence establishing that the veteran 
complained of low back pain, sporadically, from May 1999 to 
February 2004.  However, this evidence was already well 
established at the time of the March 1998 RO decision.  

Further, the RO did not deny the veteran's claim in March 
1998 for lack of evidence establishing that the veteran 
suffered from a back disorder.  In fact, the RO more or less 
conceded this point in the March 1998 rating decision.  
Rather, the veteran's claim was denied for lack of medical 
evidence linking the veteran's back disorder to his military 
service or his service-connected disabilities.  Presently, no 
such evidence has been received by VA.  

The only evidence submitted by the veteran suggesting a 
connection between his low back disorder and his service-
connected overuse syndrome is the veteran's own testimony.  
The veteran indicated in his April 2004 request to reopen 
that his spinal disorder was a direct result of his overuse 
syndrome.  According to the veteran's June 2005 notice of 
disagreement (NOD), his condition was caused by right side 
sciatic nerve damage and excessive use of his left leg to 
compensate.  Finally, according to the veteran's August 2008 
hearing testimony, he walks abnormally due to his service-
connected disorder, and this has caused wear on his back and 
resulted in his low back disorder.  

However, the veteran is not competent to offer such a medical 
opinion in this case.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  The 
record does not contain any medical evidence relating his 
current back pain to his service-connected overuse syndrome.  

Additionally, these assertions were already posited by the 
veteran in his original October 1997 claim of service 
connection for a low back disorder.  As such, the testimony 
of the veteran linking his low back pain to his overuse 
syndrome is not new.  The Board may not reopen the veteran's 
claim based on this testimony.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
veteran's back disability was incurred in service or is 
related to his service-connected overuse syndrome.  As such, 
it does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of service 
connection for a low back disorder remains denied.  




ORDER

New and material evidence has not been received, and the 
veteran's claim of service connection for a low back 
condition, to include as secondary to service-connected 
overuse syndrome of the left knee and hip, is not reopened.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


